NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                For the Seventh Circuit 
                                Chicago, Illinois 60604 
                                             
                              Submitted December 6, 2017 
                               Decided December 6, 2017 
                                             
                                         Before 
 
                          MICHAEL S. KANNE, Circuit Judge 
                           
                          DIANE S. SYKES, Circuit Judge 
                           
                          DAVID F. HAMILTON, Circuit Judge

 
No. 16‐4117 
 
UNITED STATES OF AMERICA,                    Appeal from the United States District 
      Plaintiff‐Appellee,                    Court for the Eastern District of Wisconsin.
                                              
      v.                                     No. 16‐CR‐123 
                                              
JASON A. KIEDROWSKI,                         William C. Griesbach, 
      Defendant‐Appellant.                   Chief Judge. 
 
                                       O R D E R 

       Jason Kiedrowski robbed multiple credit unions and banks throughout 
Wisconsin while on state probation for a burglary he committed in 2013. Police 
apprehended him after his sixth robbery and he confessed to the spree. He pleaded 
guilty to an information charging one count of bank robbery, 18 U.S.C. § 2113(a), and 
was sentenced to 10 years’ imprisonment and 3 years’ supervised release. Kiedrowski 
appeals, and now his appointed attorney moves to withdraw under Anders v. California, 
386 U.S. 738 (1967). Kiedrowski has not responded to counsel’s motion. See CIR. R. 51(b). 
Counsel’s brief explains the nature of the case and addresses the issues that an appeal of 
this kind might be expected to involve. Because the analysis in the brief appears to be 
thorough, we limit our review to the subjects counsel discusses. See United States v. Bey, 
No. 16‐4117                                                                             Page 2 
 
748 F.3d 774, 776 (7th Cir. 2014); United States v. Wagner, 103 F.3d 551, 553 (7th Cir. 
1996).   
         
        Kiedrowski has told his counsel that he does not wish to withdraw his guilty 
plea. Thus counsel appropriately passes over possible arguments about the adequacy of 
the plea colloquy and voluntariness of the plea. See United States v. Konczak, 683 F.3d 
348, 349 (7th Cir. 2012); United States v. Knox, 287 F.3d 667, 670–71 (7th Cir. 2002).   
         
        Counsel first considers whether Kiedrowski could contest the guidelines 
calculation and the reasonableness of the sentence. Counsel correctly identifies no 
mistake in the offense level calculation and an immaterial—but favorable—mistake in 
the criminal history calculation, namely, the omission of one criminal‐history point. 
Regardless, Kiedrowski had far more than the 13 criminal history points necessary for a 
criminal history category of VI, and thus we agree that arguing for reversal based on 
this miscalculation would be frivolous. Further, the sentence imposed is within the 
guideline range of 100 to 125 months and we agree with counsel that there is no basis to 
disturb the presumption that the sentence is reasonable. Rita v. United States, 551 U.S. 
338, 347 (2007); United States v. Gries, 872 F.3d 471, 476 (7th Cir. 2017).   
         
        Counsel notes that Kiedrowski wishes to challenge the district judge’s decision to 
impose his federal sentence consecutive to his state sentence for burglary, which he 
received when his probation was revoked because of the bank robberies. The district 
judge had broad discretion to impose the sentence concurrently or consecutively. 
18 U.S.C. § 3584; United States v. Moore, 784 F.3d 398, 404 (7th Cir. 2015). And although 
the judge did not rely on this point, the Sentencing Commission recommends a 
consecutive sentence when the defendant’s probation was revoked for the same 
conduct underlying the federal offense. U.S.S.G. § 5G1.3 cmt. n.4(C); United States 
v. Jackson, 546 F.3d 465, 469 (7th Cir. 2008). In deciding to impose a consecutive 
sentence, the judge adequately considered the factors set forth in 18 U.S.C. § 3553(a), 
including the unrelated burglary and bank robbery that the state and federal sentences 
punish, Kiedrowski’s character and long criminal history, and the need to protect the 
public from his continued crimes. 
         
        Finally counsel considers the district judge’s imposition, over Kiedrowski’s 
objection, of a condition of supervised release allowing warrantless searches and 
correctly concludes a challenge would be frivolous. The condition permits searches that 
are reasonable in time and manner and based on reasonable suspicion; we have allowed 
the imposition of a condition authorizing searches if limited in this way. See United 
No. 16‐4117                                                                             Page 3 
 
States v. Kappes, 782 F.3d 828, 860–62 (7th Cir. 2015). The district judge specifically 
considered the condition appropriate for Kiedrowski, given his long criminal history 
and extensive drug use, believing the condition “provides added incentive for Mr. 
Kiedrowski upon release to make sure he doesn’t return to the life of crime.” Cf. id. 
at 860. 
         
        Accordingly, we GRANT the motion to withdraw and DISMISS the appeal.